Title: Enclosure: William Seton to Samuel Meredith, 28 December 1790
From: Seton, William
To: Meredith, Samuel


[New York] 28th. December 1790.
Sir
Agreably to what I had the honor to write you last night, I this day laid before the President & Directors, your Letter of the 23d. And they desire me to inform you, That on the 9th of this Month, having heard from public report that the Bank of North America had offered to give immediate Credit to the United States for such drafts as might be lodged there for Sale, The Board anxious to do every thing that could tend to facilitate the business of the Treasury, directed me to write to The Secretary offering to do the same at this Bank; his reply was, that the measure was under contemplation and that he was much obliged to this Bank for the offer; since which we have not heard further and have continued to sell the drafts as heretofore pointed out by the Secretary but the Directors are ready and willing to adopt the plan whenever the measure is determined upon.
I have the honor to be &c
